Citation Nr: 1441662	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-11 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of head injury.

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to service connection for left foot disability.

4.  Entitlement to an increased disability rating in excess of 50 percent for phobic disorder with anxiety for the period prior to June 14, 2012.

5.  Entitlement to an increased disability rating in excess of 30 percent for cervical strain with radiculopathy.

6.  Entitlement to an increased disability rating in excess of 20 percent for lumbosacral strain.

7.  Entitlement to an increased disability rating in excess of 10 percent for duodenal ulcer.  

8.  Entitlement to an increased (compensable) disability rating for residuals, crush injury, left lower leg.

9.  Entitlement to an increased (compensable) disability rating for hypertension.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1980; and from March 1984 to March 1988.

These matters come to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for residuals of head injury and right and left foot disabilities; granted entitlement to a 30 percent disability rating for phobic disorder with anxiety, effective December 7, 2006; granted entitlement to a 30 percent disability rating for cervical strain with radiculopathy, effective December 7, 2006; denied entitlement to compensable ratings for residuals, crush injury, left lower leg, and hypertension; denied entitlement to a disability rating in excess of 10 percent for duodenal ulcer; and, denied entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

In a March 2009 rating decision, the RO assigned a 50 percent disability rating to phobic disorder with anxiety, effective December 7, 2006.  

In an April 2013 rating decision, the RO assigned a 100 percent rating to phobic disorder with anxiety, effective June 14, 2012.  For the period from June 14, 2012, this constitutes a full grant of the benefit sought on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  .   

In April 2008, the RO denied entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  The Veteran perfected an appeal with regard to this issue; however, in a March 2009 rating decision, a TDIU was granted effective April 14, 2007.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised, if he needs to take further action.


REMAND

Head Injury

The Veteran testified that during service he sustained a head injury when a ship hatch fell on his head and that he still had an indent on his head where the hatch hit.  His testimony triggers VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Medical records

The evidence of record contains treatment records from the Bay Pines VA Healthcare System for the period from May 23, 2012 to February 14, 2013.  In a January 2012 statement the Veteran reported receiving prescriptions from VA in December 2011; such treatment records have not been associated with the claims folder.  

In a January 2012, VA Form 21-4142 (contained in Virtual VA but not in VBMS) from the Veteran, he identified multiple medical providers pertaining to his cervical and lumbar spine, psychiatric and gastroenterology disabilities.  There is no indication that records have been requested from these medical providers.

In statements dated in February 2013 the Veteran, identified Meredith M. Bittner, M.A., and Blirhvey County Ventura Hospital Mental Ward as treating providers.  The Virtual record contains August 2008 correspondence from Ms. Bittner but no other records from these providers.  He also identified Norfolk Mental or Norfolk Naval Hospital as a treating provider.  It is not clear whether he is asserting that these institutions treated him during service or following service as the Veteran did not indicate the dates of treatment.  He further, identified the Center for Family Guidance, Sharon Durivage, a treating provider.  It does not appear that records were ever associated with the claims folder.  Such records should be requested from this medical provider.

Right and left foot disabilities

The Veteran asserts that at the same time he sustained a crush injury of the left lower leg, he also twisted both of his feet/ankles.  T. at 8.  He asserts that he developed neuropathy as a result of such injuries.  T. at 8-9.  His testimony triggers VA's duty to provide an examination.  

Cervical spine with radiculopathy

The Veteran's cervical spine with radiculopathy is rated 30 percent disabling.  At the most recent VA examination in June 2012, the Veteran complained of sharp radiating pain from both shoulders down to his elbow levels of both upper extremities.  No neurological findings were reported to allow for a determination as to whether separate compensable ratings are warranted for left and right upper extremity radiculopathy.  

Lumbosacral strain

At the June 2012 VA examination, the Veteran complained of radiating pain down his left lower extremity from the left thigh down to the back of the left foot.  The examiner commented that service connection is not in effect for lumbar radiculopathy, and did not offer any further findings to allow for a determination as to whether a separate compensable rating is warranted for lower left extremity radiculopathy.  Moreover, associated with his service-connected left leg crush injury, the Veteran complained of left shin pain 

Duodenal ulcer

The same internist who conducted examination of the lumbar and cervical spine, and leg crush injury, also conducted an examination pertaining to his duodenal ulcer which is currently rated 10 percent disabling.  The findings of the VA examiner do not allow for rating per 38 C.F.R. § 4.114, Diagnostic Code 7305, as the examiner did not comment on the severity of his duodenal ulcer nor comment on any recurring episodes or weight loss.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Virtual folder treatment records from the Bay Pines VA Health System for the following periods:

a) December 7, 2005 to May 22, 2012; and,

b) from February 15, 2013.

c) Norfolk Mental or Norfolk Naval Hospital.

2.  Contact the Veteran and request the he authorize VA to obtain treatment records from the following providers:
a)  Blirhvey County Ventura Hospital Mental Ward;
b)  Meredith M. Bittner, M.A.;
c)  Norfolk Mental or Norfolk Naval Hospital;
d)  Center for Family Guidance, Sharon Durivage;
d)  Doctors Hospital, Sarasota, Florida;
e)  Thomas Sweeney, M.D., Sarasota, Florida;
f)  Jonathan I. Orwitz, Lumberton, New Jersey;
g)  Steven D. Stoev, M.D., Sarasota, Florida;
h)  John T. Moor, M.D., P.A., Sarasota, Florida;
i)  Jamie Smolen, Bradenton, Florida;
j)  K. Byju, Sarasota, Florida.

Tell the Veteran that he may submit the records himself. 

If requested records cannot be obtained, inform the Veteran and tell him what efforts were made, and what further actions will be taken.

4.  AFTER all available treatment records have been associated with the record, schedule the Veteran for a VA examination to ascertain whether the Veteran has any current disability related to a head injury in service. 

It is imperative that the examiner review the record.  The examiner should offer an opinion as to whether there is any current disability (including an indent in the head or a traumatic brain injury) as the result of an in-service injury.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

5.  AFTER all available treatment records have been associated with the record, schedule the Veteran for a VA examination with a physician to ascertain whether any current disability of the feet is related to service.  

It is imperative that the examiner review the record.  The examiner should offer opinions as to the following:

a)  identify all disabilities associated with the feet;

b)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that a right or left foot disability had its onset during his period of service or is otherwise related to the Veteran's period of service;

c)  whether a right or left foot disability is at least as likely as not (50 percent probability or more) proximately due to a service-connected disability, to include lumbar spine disability or residuals, left leg crush injury;

d)  whether a right or left foot disability is at least as likely as not (50 percent probability or more) aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include lumbar spine disability or residuals, left leg crush injury.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

6.  AFTER all available treatment records have been associated with the Virtual record, schedule the Veteran for a VA examination to assess the nature and severity of any left and right lower extremity radiculopathy associated with his lumbar spine disability and/or left and right upper extremity radiculopathy associated with his cervical spine disability.  It is imperative that the Virtual folder be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the lower extremities related to the service-connected lumbar spine disability and identify all neurological findings in the upper extremities related to the service-connected cervical spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner should attempt to identify any symptomatology associated with any left lower extremity radiculopathy and symptomatology associated with residuals, left lower leg crush injury.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  AFTER all available treatment records have been associated with the Virtual record, schedule the Veteran for VA examination to determine the current severity of his service-connected duodenal ulcer.  The claims folder should be made available to the examiner(s) for review and all necessary testing should be conducted.  All indicated studies and diagnostic testing should be performed.  

The examination report should clearly address whether the veteran has recurrent epigastric distress with dysphagia; pyrosis; regurgitation; substernal or arm or shoulder pain; pain; vomiting; material weight loss; hematemesis; melena; anemia; or, any other symptom combinations productive of severe impairment of health.  The examiner should attempt to characterize the Veteran's disability as mild, moderate, moderately severe, or severe, and comment on the amount or length of symptoms or episodes.  

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  If any benefits sought on appeal are not granted in full, issue a supplemental statement of the case.   Then return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 




